Title: To George Washington from William Shirley, 5 March 1756
From: Shirley, William
To: Washington, George



Boston March 5th 1756

Governor Dinwiddie at the Instance of Colonel Washington having referred to me concerning the right of Command, between him and Capt. Dagworthy, and desiring that I would determine it, I do therefore give it as my Opinion that Capt. Dagworthy who now acts under a Commission from the Governor of the Province of Maryland, and where there are no regular Troops join’d, can only take Rank as Provincial Captain and of Course is under the Command of all Provincial Field Officers, and in case it shall happen, that Col. Washington and Capt. Dagworthy should join at Fort Cumberland. It is my Orders that Colonel Washington should take the Command.

W. Shirley

